The Honorable Jerry Jewell State Senator 721 East 21st Street Little Rock, Arkansas 72206
Dear Senator Jewell:
This is in response to your request for an opinion on whether it is permissible, in light of language in Section 9 of Act 401 of 1991, to use "Education Excellence Trust Fund" money under Act 10 of 1991 to meet the requirements of a school district's salary schedule in paying for additional education hours and years of teaching experience.
It is my opinion that the answer to your question is "no."
Your question is controlled largely by newly enacted Act 10 of 1991. This act creates the "Educational Excellence Trust Fund," and provides in Section 3 that the monies in the fund:
  . . . shall be utilized by school districts to provide salary increases for current certified personnel positions and for no other purposes except that required social security matching on such salary increases . . . may be paid from such funds. This increased funding shall be divided equally among all certified personnel unless the board of directors of a district and a majority of the teachers agree to a different distribution.
This office has previously concluded that language similar to the last sentence above did not allow a school district to use the funds to meet the education and experience requirements of a salary schedule, if there was to be an equal distribution, because incremental increases in salary based upon additional education and experience are by their nature unequal. See
Opinion No. 90-128, a copy of which is enclosed, in which I concur. This opinion involved the requirement of A.C.A. §6-20-319(4) that school districts allocate 56% of their yearly increases in net current revenue to teacher salaries, and that this amount be divided equally, unless a different distribution is agreed upon.
Similarly, it is my opinion that the "Educational Excellence Trust Fund" monies may not be used to fulfill these requirements of the salary schedule for the same reason. There is, however, an added reason for this conclusion. Act 401 of 1991, in Section 9, amended A.C.A. § 6-20-319, the subject of Opinion 90-128, by adding the following:
  [56% of the increase in net current revenue] may be used to satisfy pay increases for experience and additional hours of degrees under the district's salary schedule if (1) the school board adopts the changes in the salary schedule for the next school year either ten (10) days before the last day of pupil attendance or before contracts are issued to teachers whichever occurs first . . . and distributes the [funds] equally among all certified personnel positions, or (2) the board and a majority of the teachers agree to an unequal distribution.
As you have noted, if the legislature had intended to allow "Educational Excellence Trust Funds" to be used for meeting the requirements of the salary schedule, it could have easily added language similar to that set out above. It did not do so. It has been held that in construing a statute, resort may be had not only to its language, but also to its relation to other laws, (Ledbetter v. Hall, 191 Ark. 791, 87
S.W.2d 996 (1936)), and that statutes passed at the same session upon the same subject must be construed together. Roachell v.Gates, 185 Ark. 350, 47 S.W.2d 35 (1932). See also, Boardof Directors of St. Francis Levee District v. Williford,120 Ark. 415, 179 S.W. 665 (1915).
Additionally, as you note, Act 10 of 1991 provides that:
  [i]t is the intent of this act to supplement, not to supplant, funding for public education in this state. . . . The monies provided by this act are intended to be in addition to those anticipated to be provided to fund public education for the children of this state at the same historical proportionate levels.
This section, in my opinion, can be interpreted as prohibiting the expenditure of these funds to fulfill the education and experience requirements of the salary schedule.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb